Citation Nr: 0324283	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use and/or nicotine dependence during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

In a May 2000 decision, the Board dismissed the veteran's 
claim for entitlement to service connection for loss of 
teeth, denied the veteran's claim for service connection for 
chronic obstructive pulmonary disease, and determined that 
new and material evidence had not been received to reopen a 
claim for entitlement to service connection for a back 
disability.  By Order dated May 31, 2001, the United States 
Court of Appeals for Veterans Claims (Court) granted the 
Secretary's Motion for Remand and to Stay Proceedings, and 
vacated the Board's May 2000 decision.

In a June 2002 decision, the Board dismissed the veteran's 
claim for entitlement to service connection for loss of 
teeth, reopened the claim for entitlement to service 
connection for a back disability, and denied the veteran's 
claim for entitlement to service connection for a back 
disability.  Accordingly, those claims are no longer before 
the Board.  Also in June 2002, the Board undertook additional 
development of the veteran's claim for entitlement to service 
connection for chronic obstructive pulmonary disease, to 
include as secondary to tobacco use and/or nicotine 
dependence during service.


REMAND

The May 31, 2001 Court order granted a Secretary's motion 
which states that the Board erred in denying the veteran's 
claim without providing the veteran adequate due process 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  Since that determination, 
however, the United States Court of Appeals for the Federal 
Circuit held in Kuzma v. Secretary of Veterans Affairs, No. 
03-7032 (Fed. Cir. Aug. 25, 2003) that Section 3(a) of VCAA 
(codified at 38 U.S.C.A. 
§ 5103(a)) does not apply retroactively, and overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent they conflict 
with the Supreme Court's and the Federal Circuit Court's 
binding authority.  However, the VA is not precluded from 
providing notice to the appellant and his representative of 
the information and evidence necessary to substantiate the 
current claim for VA benefits and which specific evidence, if 
any, the claimant is expected to obtain and submit, and which 
specific evidence will be retrieved by VA.

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

The additional evidence received includes a VA pulmonary 
examination.  The pulmonary examiner was requested to express 
an opinion concerning whether it is at least as likely as not 
that any current pulmonary disability is related to service, 
including cigarette smoking therein, and/or nicotine 
dependence originating therein.  It does not appear that the 
VA examiner completely answered this question.  The veteran's 
claims file should be returned to the examiner for 
clarification of the opinion requested.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
letter which informs him of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate his claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.
 
2.  The RO should send the veteran's 
claims file to the VA examiner who 
performed the July 24, 2003 pulmonary 
examination of the veteran.  Request that 
the examiner review the examination 
report and his records and express an 
opinion as to whether it is at least as 
likely as not that the veteran's chronic 
obstructive pulmonary disease is due to 
his use of tobacco products in service.  
The examiner should also provide an 
opinion as to whether the veteran met the 
criteria for nicotine dependence, as 
defined in the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV), and, if so, 
whether it is as likely as not that the 
veteran became dependent on nicotine 
while in service.  The reasoning which 
forms the basis of the opinions requested 
should be clearly set forth, and the 
response provided should include 
discussion of the etiological 
relationship, if any, between the 
veteran's tobacco use and chronic 
obstructive pulmonary disease; the extent 
of the veteran's tobacco use during 
service, as well as after service; and 
the presence of other risk factors and 
their relative importance as causal 
factors.  A notation to the effect that 
the veteran's claims file has been 
reviewed should be included in the 
report.

3.  Thereafter, the RO should review the 
VA medical opinion.  If the opinion does 
not include adequate responses to the 
specific opinions requested, the opinion 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the April 1999 
supplemental statement of the Case.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




